Citation Nr: 0615625	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-29 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to restoration of a previously assigned 100 
percent evaluation for service-connected hydronephrosis with 
recurrent pyelonephritis and status post wedge resection of 
left renal cell carcinoma.

2.  Entitlement to an increased evaluation for service-
connected hydronephrosis with recurrent pyelonephritis and 
status post wedge resection of left renal cell carcinoma, 
currently evaluated at 30 percent from February 1, 2004,

3.  Entitlement to an effective date earlier than January 18, 
1996, for the assignment of a 100 percent rating for 
hydronephrosis.

4.  Entitlement to an effective date earlier than June 20, 
1996, for the grant of service connection for anxiety 
disorder and dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the New York, 
New York, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The veteran requested various Board hearings.  Subsequently, 
in February 2005, he stated that he did not want a Board 
hearing.  His hearing requests, therefore, are withdrawn.  

The issues of entitlement to an increased rating for 
hydronephrosis with recurrent pyelonephritis and status post 
wedge resection of left renal cell carcinoma, after February 
1, 2004; and entitlement to earlier effective dates the 
assignment of a 100 percent rating for hydronephrosis, and 
for the grant of service connection for anxiety disorder and 
dysthymic disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO notified the 
veteran and his representative of a proposed rating reduction 
in the evaluation for service-connected residuals of renal 
cell carcinoma from 100 percent to 30 percent.

2.  November 2003 and January 2004 RO letters informed the 
veteran that the evaluation for service-connected residuals 
of renal cell carcinoma would be reduced from 100 percent to 
zero percent, effective February 1, 2004.

3.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
renal cell carcinoma subsequent to January 1996.


CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for residuals of left renal cell carcinoma have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.105, 4.1, 4.2, 4.115, 4.115b, Diagnostic Code 7528 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Board notes that to be consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), VA notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In May 2002 and July 2003, the RO sent the veteran a letter 
regarding the VA's general duty to notify and assist the 
veteran pertaining to increased rating claims.  Additionally, 
the procedural framework and safeguards set forth in 38 
C.F.R. § 3.105(e) governing rating reductions were explained 
to appellant in adequate detail in June 2000 contemporaneous 
to the proposed rating reduction in question, 
and he was provided sufficient opportunity to present 
additional argument and evidence in opposition to that action 
taken.  Thus, the appellant was notified of the necessary 
information to substantiate his claim for restoration of a 
100 percent evaluation.  In sum, the veteran was notified and 
aware of the evidence needed to substantiate his claim, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  He was told to submit evidence 
he had in his possession.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) the U.S. 
Court of Appeals for Veterans' Claims (Court) held that 
adequate VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision on claim for VA benefits.  
This was not accomplished.  However, the RO sent the veteran 
notice pertaining to increased rating claims in May 2002 and 
July 2003, and notice pertaining to the procedural framework 
and safeguards set forth in 38 C.F.R. § 3.105(e) governing 
rating reductions in June 2000.  So any defect with respect 
to the timing or language of the notice was nonprejudicial 
and therefore, merely harmless error.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained medical records identified by the veteran.  He was 
afforded several VA examinations.  He submitted numerous 
statements in support of his claim.  As such, the record is 
sufficient for a decision.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board is remanding the veteran's claim for an increased 
rating for hydronephrosis with recurrent pyelonephritis and 
status post wedge resection of left renal cell carcinoma, 
from February 1, 2004, for further development and 
consideration.  The veteran will be provided notice 
satisfying the requirements of this decision at a later date.    



II.  Background

The veteran was in receipt of service connection for 
hydronephrosis with recurrent pyelonephrosis  since 
separation from service in August 1972.  

The veteran underwent resection of left renal cell carcinoma 
in January 1996.  No post surgical radiation or chemotherapy 
was prescribed.  A May 1996 rating decision granted an 
increased, 100 percent, rating, effective January 18, 1996.  
Malignant new growths of any specified part of the 
genitourinary system warrant a 100 percent evaluation.  This 
100 percent evaluation will be continued for one year 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic changes.  At that point, if 
there has been no local recurrence or metastases, the rating 
will be made based on residuals with a minimum evaluation of 
10 percent.  38 C.F.R. § 4.115a, Diagnostic Code 7528.  

In August 1996, VA examination, X-ray and abdominal and 
retroperineal echograms were negative for cancer.  VA 
examination in January 1998 noted that a abdominal computer 
axial tomography (CT) in October 1997 found no reoccurrence 
of the left kidney tumor.  A VA examination in April 1998 
noted that the veteran was last treated for his malignancy in 
January 1996.  Renal cell carcinoma was diagnosed.  CT scans 
of the abdominal and pelvis conducted in October 1998 and May 
1999 were normal.  

In a June 2000 decision, the RO proposed to reduce the 
veteran's 100 percent rating to 30 percent.  In a June 2001 
rating decision, the veteran's rating was reduced to 30 
percent disabling, effective September 1, 2001.  Subsequently 
the RO reinstated the 100 percent rating, effective September 
1, 2001.  

VA examination in May 2002 noted that the veteran had not had 
any treatment or any evidence of reoccurrence of his renal 
cell carcinoma since the excision in 1996.  

November 2003 and January 2004 RO letters informed the 
veteran that the evaluation for service-connected residuals 
of renal cell carcinoma would be reduced 
from 100 percent to zero percent, effective February 1, 2004.  
Subsequently, the RO also granted total disability rating due 
to individual unemployability (TDIU) effective February 1, 
2004.  The veteran continues to disagree with the reduction 
of the 100 percent schedular rating to 30 percent.  

III.  Governing Laws, Regulations and Legal Analysis 

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  The note following this Diagnostic 
Code indicates that, following the cessation or surgery, 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
renal cell carcinoma after the January 1996 surgery.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First, there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is still warranted, a rating action will be taken 
to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2).  
The effective date of the reduction will be the last day of 
the month in which a 60-day period from the date of notice to 
the veteran of the final action expires.  38 C.F.R. § 
3.105(e), (i)(2)(i).

The veteran was notified of the RO's intent to reduce the 100 
percent evaluation for service-connected residuals of renal 
cell carcinoma by letters dated in June 2000.  Thereafter, he 
was afforded an opportunity to have a pre-determination 
hearing and given at least 60 days in which to present 
additional evidence.  38 C.F.R. §§ 3.105(e), (i).  He 
requested several hearings.  Ultimately, he withdrew his 
hearing requests.  Final action to reduce the 100 percent 
evaluation to 30 percent was taken pursuant to 38 C.F.R. § 
3.105(e), effective February 1, 2004.  The veteran was 
informed of this decision by letters dated in November 2003 
and January 2004.

The Board notes incidentally that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set in the rating schedule.  Rossiello v. Principi, 3 
Vet. App. 430 (1992) (holding that, in the absence of local 
recurrence or metastases of a cancer, the basis for the 100 
percent rating no longer exists); cf. 38 C.F.R. §§ 3.343, 
3.344 (2005).

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements 38 C.F.R. § 
3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations ("the last day of 
the month in which a 60-day period from the date of notice to 
the beneficiary of the final action expires").  38 C.F.R. § 
3.105(e).  The veteran has not contended that he was 
receiving any treatment for prostate cancer after January 
1996.  Therefore, all of the evidence is in favor of a 
finding that the reduction from 100 percent was proper.

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal for 
restoration of the 100 percent rating is denied.


ORDER

The reduction in evaluation for prostate cancer from 100 
percent to 0 percent was proper, and the appeal is denied.


REMAND

I.  Increased Rating Claim

The duty to assist requires that VA make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A.§ 
5103A(b)(1); 38 C.F.R. § 3.159(c).  "In a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  The veteran 
requested an increased rating for hydronephrosis with 
recurrent pyelonephritis and status post wedge resection of 
left renal cell carcinoma, from February 1, 2004.  However, 
the claims file does not contain any treatment records or 
examinations from February 1, 2004 to the present.  
Therefore, the veteran's recent treatment records and an 
examination should be obtained.  

II.  Earlier Effective Date Claims

The Veterans Claims Assistance Act (VCAA) is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002 & Supp. 2005).  The regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The Act and the implementing regulations are 
applicable to the veteran's claim.  As to the effective date 
claims, the claimant must be notified

that the effective date of an award of 
service connection and any assigned 
disability rating(s) will be determined 
based on when VA receives the claim, when 
the evidence that establishes the basis 
for a disability rating that reflects 
that level of disability was submitted, 
or on the day after the veteran's 
discharge from service if the claim that 
is the basis for which service connection 
is awarded is submitted within one year 
after discharge.  

Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006).  
The claims must be remanded to provide the veteran such 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
the earlier effective date claims that 
complies with the notification and duty to 
assist requirements of the VCAA.  The 
letter should include notice of the type 
of information necessary to assign an 
increased rating for hydronephrosis with 
recurrent pyelonephritis and status post 
wedge resection of left renal cell 
carcinoma, from February 1, 2004, and to 
assign earlier effective dates for the 
assignment of a 100 percent rating for 
hydronephrosis, and for the grant of 
service connection for anxiety disorder 
and dysthymic disorder.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 488 (2006).

2.  Schedule the veteran for appropriate 
VA genitourinary examination to assess the 
severity of his service-connected kidney 
disability.  The claims folder and a copy 
of this remand are to be made available to 
the examiner, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  Based upon the examination 
and a review of the record, the examiner 
should express an opinion regarding the 
degree and frequency of renal function 
impairment, and/or the frequency with 
which the veteran has kidney stone 
formations, and the treatment used in the 
control of those formations (i.e., diet 
therapy, drug therapy, or invasive or non-
invasive procedures).  The veteran's blood 
urea nitrogen (BUN) and creatinine 
findings should be reported.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.    

3.  The RO should readjudicate the 
veteran's claim for entitlement to an 
increased rating for hydronephrosis with 
recurrent pyelonephritis and status post 
wedge resection of left renal cell 
carcinoma, from February 1, 2004, and 
entitlement to earlier effective dates for 
the assignment of a 100 percent rating for 
hydronephrosis, and for the grant of 
service connection for anxiety disorder 
and dysthymic disorder.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


